DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-10, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR20 09131 filed on 09/09/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-14 are directed to an abstract idea. The claims do not include additional elements which are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea, and determine the integration into practical implementation.
Claims 1-10 all pertain to statutory classes. (Step 1).
Claims 1-10 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve analyzing motion data using exponential moving average and Kalman filter. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing information to use inertial data to perform further mathematical steps such as exponential moving average and Kalman filter.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
	Claim 1: A method for determining a position and an orientation of a vehicle, said method comprising the following steps: acquiring using an electronic computer, at each instant tk of a temporally ordered series of instants {0, ti, t2, ..., tk.1, tk, ...}, a measurement of an acceleration and of an angular speed of the vehicle carried out by an inertial navigation unit; 
constructing using an inertial measurement integration module, for each instant tk, an estimated position and orientation of the vehicle on a basis of a previous position and of a previous orientation of the vehicle and using the measurements of the acceleration and of the angular speed acquired at the instant tk;
acquiring, at each instant toj of a temporally ordered series of instants {0, to1, to2, toj, toj-1,toj, ...}, a new measurement of an angular speed of a wheel of the vehicle around its axis of rotation, with the angular speed acquired at the instant toj being an average angular speed of the wheel in  an interval [toj-1to  toj] delivered by an odometer, a frequency of the instants toj being less than a frequency of the instants tk, so that several instants tk are interspersed between  immediately consecutive instants toj.1 and toj; and for each instant toj: constructing a measurement of a physical quantity on a basis of the average angular speed acquired at the instant toj, with  the physical quantity being proportionate to  a sum of  instantaneous values of the physical quantity between the instants toj-1 and toj; and 
constructing an estimate of the physical quantity at the instant toj on a basis of the measurements carried out by the inertial navigation unit and without using the measurement of the average angular speed acquired at the instant toj; then  computing a deviation between  the measurement and  the estimate of the physical quantity at the instant toj; and  correcting using a correction module, as a function of the deviation computed for the instant toj, estimated positions and orientations for an instant tk equal to or subsequent to the instant toj, in order to obtain a corrected position and a corrected orientation; wherein the method also comprises: for several instants tk ranging between the instants toj-1 and toj.  constructing an estimate of the instantaneous value of the physical quantity on a basis of the measurements of the inertial navigation unit acquired at the instant tk; then constructing the estimate of the physical quantity for the instant to on a basis of a sum of the instantaneous values constructed for the instants tk ranging between the instants toj-1 and toj;.  
	Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: acquiring using an electronic computer, at each instant tk of a temporally ordered series of instants {0, ti, t2, ..., tk.1, tk,.}, a measurement of an acceleration and of an angular speed of the vehicle carried out by an inertial navigation unit; 
constructing using an inertial measurement integration module, for each instant tk, an estimated position and orientation of the vehicle on a basis of a previous position and of a previous orientation of the vehicle and using the measurements of the acceleration and of the angular speed acquired at the instant tk;” 
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “motion data”. These are just an extra solution activity of data collection using a measurement unit and doing further analysis on the data.
“acquiring using an electronic computer, at each instant tk of a temporally ordered series of instants {0, ti, t2, ..., tk.1, tk, ...}, a measurement of an acceleration and of an angular speed of the vehicle carried out by an inertial navigation unit;” -is nothing but mere data collection using computer and calculating acceleration and angular speed by navigation unit.
3constructing using an inertial measurement integration module, for each instant tk, an estimated position and orientation of the vehicle on a basis of a previous position and of a previous orientation of the vehicle and using the measurements of the acceleration and of the angular speed acquired at the instant tk;- this is just analyzing data and get some results from that through some specific process.
	Claims 2-10 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2-10 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claim 1, the claim only recite collection of various motion related data such as speed acceleration and performing mathematical analysis on those data using different mathematical models (such as - average, Kalman filter or ESKF filter ). All the limitations are very generic and broad and do not represents anything special and uncommon.
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing motion and position data of a vehicle such as improving the performance of an inertial system or position detection of vehicle  or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10  are rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt et al. (US 20170122770) (hereinafter is referenced as Steinhardt) in view of Jiang et al. (Grey Theory Based Odometer Scale Factor Calibration Method for Integrated Navigation System, 2009 Second International Conference on Intelligent Computation Technology and Automation ) (hereinafter is referenced as Jiang). Steinhardt and Jiang are cited in IDS submitted on 09/08/2021 .
Regarding claim 1, Steinhardt teaches - A method for determining a position and an orientation of a vehicle (Para [0041], “The world coordinate system can for example be a GPS coordinate system. The raw data of the strapdown algorithm unit 102 also include the position relative to the motor vehicle coordinate system and the orientation relative to the world coordinate system. In addition, the raw data from the strapdown algorithm unit 102 show the variances as information about the data quality of the navigation information mentioned above.”) , said method comprising the following steps: acquiring using an electronic computer, at each instant a measurement of  an acceleration and of  an angular speed of the vehicle carried ( Para [0041], “The raw data from the strapdown algorithm unit 102 includes the following physical variables: speed, acceleration, and the rotation rate of the  motor vehicle relative to the three axes of the motor vehicle coordinate system mentioned and, additionally, related to a world coordinate system that is suitable for describing the orientation or dynamic variables of the motor vehicle in the world.” Also based on Para [0042], “The system may also include the odometry navigation system 103 in the form of heel speed sensors for each wheel of the motor vehicle. For example, this is a four-wheel motor vehicle with four-wheel speed sensors, each of which measuring the speed of their associated wheel and its rolling direction. The odometry navigation system 103 further includes a steering angle sensor element chat detects the steering angle of the motor vehicle.”) out by an inertial navigation unit (Para [0040], Inertial navigation system 101); 
constructing using an inertial measurement integration module, for each instant tk, an estimated position and orientation of the vehicle on a basis of a previous position and of a previous orientation of the vehicle and using the measurements of the acceleration and of the angular speed acquired at the instant tk ( Para [0048], “values of the physical variables are calculated or estimated and which works sequentially and corrects the available output data in the respective functional step of the sequence. “According to Para [0041], these physical variables are acceleration and speed.)
 a new measurement of an angular speed of a wheel of the vehicle around its axis of rotation, delivered by an odometer (Para [0042], “The system may also include the odometry navigation system 103 in the form of wheel speed sensors for each wheel of the motor vehicle. For example, this is a four-wheel motor vehicle with four-wheel speed sensors, each of which measuring the speed of their associated wheel and its rolling direction (i.e. axis of rotation). The odometry navigation system 103 farther includes a steering angle sensor element chat detects the steering angle of the motor vehicle.”) 
constructing a measurement of a physical quantity (Para [0043], “In addition, the system shown as an example includes the satellite navigation system 104, which is configured to determine the distance (i.e. physical quantity) between an assigned satellite and the motor vehicle and the respective speed between the assigned satellite and the motor vehicle.”) computing a deviation between  the measurement and  the estimate of the physical quantity (Para [0055], “A difference between the position data and the reference position data is formed for comparing the position data and the reference position data.”)
correcting using a correction module, as a function of the deviation computed (Para [0039], “The inertial navigation system 101 is the so-called basic sensor system whose output data are corrected using the other sensor systems described below.”) 
	Steinhardt is silent with regards to tk of a temporally ordered series of instants {0, ti, t2, ..., tk.1, tk, ...}, acquiring, at each instant toj of a temporally ordered series of instants {0, to1, to2, toj, toj-1,toj, ...}, with the angular speed acquired at the instant toj being an average angular speed of the wheel in  an interval [toj-1to  toj] , a frequency of the instants toj being less than a frequency of the instants tk, so that several instants tk are interspersed between  immediately consecutive instants toj.1 and toj; and for each instant toj: constructing an estimate of the instantaneous value of the physical quantity on a basis of the measurements of the inertial navigation unit acquired at the instant tk; then constructing the estimate of the physical quantity for the instant to on a basis of a sum of the instantaneous values constructed for the instants tk ranging between the instants toj-1 and toj;.  
	Jiang teaches tk of a temporally ordered series of instants {0, ti, t2, ..., tk.1, tk, ...}, acquiring, at each instant toj of a temporally ordered series of instants {0, to1, to2, toj, toj-1,toj, ...}, with the angular speed acquired at the instant toj being an average angular speed of the wheel in  an interval [toj-1to  toj] (Page 508, Equation 1-. Page 510, Table 1 shows multiple values for k which indicate the time can have multiple values such as tk and toj),constructing an estimate of the instantaneous value of the physical quantity on a basis of the measurements of the inertial navigation unit acquired at the instant tk; then constructing the estimate of the physical quantity for the instant to on a basis of a sum of the instantaneous values constructed for the instants tk ranging between the instants toj-1 and toj; (Page 1, Introduction , “In the GPS/INS integrated navigation systems, different navigation sensors are combined. As INS is not dependent on external information, this component assures the continuous availability of a complete navigation solution consisting of position, velocity and attitude estimates. The growth of navigation errors with time is prevented by using aiding information provided by the GPS receiver. Mostly, the data fusion algorithm processes GPS information, which requires that signals from at least four satellites are available Land-used strapdown inertial navigation system use the odometer to obtain mileage and velocity information for dead-reckoning principal navigating. In practical application the vehicles' mileage could be measured conveniently and directly by odometer, but it is always difficult to determine the accurate value for every pulse because of slip and wear of wheels, that is the uncertainty of odometer's scale factor, and the errors would be accumulated with time.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time slots as taught by Jiang into the inertial navigation analysis of Steinhardt since the technique of Jiang is applied on inertial navigation analysis. Therefore, this technique of including real time update of time-based data for acceleration and speed would facilitate high accuracy and efficiency (Jiang, Abstract).
	The combination of Steinhardt and Jiang is silent with regards to a frequency of the instants toj being less than a frequency of the instants tk, so that several instants tk are interspersed between immediately consecutive instants toj.1 and toj; and for each instant toj.
	However, Jiang teaches in table 1 that k i.e. time period can be any multiple 2 such as 2,4 and 6. If a time period of 6 is chosen as toj then the time period tk = 2 would be interspersed between toj and frequency would follow the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different time ranges as taught by Jiang into the inertial navigation analysis of Steinhardt since the technique of Jiang is applied on inertial navigation analysis .Therefore, this technique of including multiple real time update of time-based data for acceleration and speed would facilitate high accuracy and efficiency (Jiang, Abstract).
Regarding claim 2 the combination of Steinhardt and Jiang teaches limitations of claim 1.
	Steinhardt is silent with regards to , wherein the estimate of the physical quantity constructed for the instant toj is obtained by executing one of the computations included in a group made up of:  a computation of  an arithmetic mean of the instantaneous values constructed for the instants tk ranging between the instants toj.1 and to; and  a computation of the sum of the instantaneous values constructed for the instants tk ranging between the instants toj.1 and toj. 
	Jiang teaches wherein the estimate of the physical quantity constructed for the instant toj is obtained by executing one of the computations included in a group made up of:  a computation of  an arithmetic mean of the instantaneous values constructed for the instants tk ranging between the instants toj.1 and to; and  a computation of the sum of the instantaneous values constructed for the instants tk ranging between the instants toj.1 and toj ( Page 2, equation 1 and 2 , Page 4 table 1 presents different timing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time slots as taught by Jiang into the inertial navigation analysis of Steinhardt since the technique of Jiang is applied on inertial navigation analysis .Therefore, this technique of including real time update of time-based data for acceleration and speed would facilitate high accuracy and efficiency (Jiang, Abstract).

Regarding claim 3 the combination of Steinhardt and Jiang teaches limitations of claim 1.
	Steinhardt further teaches for each instant toj, the correction module updates correction coefficients of the position and of the orientation estimated by the integration module, as a function of the deviation computed for  the instant to, said correction coefficients then no longer being updated as a function of  a deviation computed on a basis of the angular speed measured by the odometer until the next instant toj; then the correction module uses  the updated correction coefficients for the instant to  correct the positions and orientations estimated by the integration module for an instant tk equal to the instant toj or ranging between the instants to; and toj+1; and  for several instants tk ranging between the instants toj and toi-1, the integration module constructs the estimate of the instantaneous value of the physical quantity at the instant tk by using the measurements of the acceleration and of the angular speed acquired at this instant tk ( Para [ 0039]-[0041] discusses correction system for position , orientation and speed .Para [0055] teaches how deviation and differences are handled.)  


Regarding claim 4 the combination of Steinhardt and Jiang teaches limitations of claim 1.
	Steinhardt further teaches executing a Kalman filter, a state vector of which comprises the correction coefficients (Para [0048], “The fusion filter 105 is designed as an error state space Kalman filter, that is, as a Kalman filter that particularly performs a linearization of the measured values or values of the physical variables and in which the quantitative permissible deviation between the position data and the reference position data. The maximum permissible deviation”).
	Steinhardt is silent with regards to at each instant toi, the updating of the correction coefficients of the position and of the orientation estimated by the integration module, as a function of the deviation computed for the instant toy, is carried out.
	Jiang teaches at each instant toi, the updating of the correction coefficients of the position and of the orientation estimated by the integration module, as a function of the deviation computed for  the instant toj, is carried out (Page 508, equation 1 and 2 Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time slots as taught by Jiang into the inertial navigation analysis of Steinhardt since the technique of Jiang is applied on inertial navigation analysis. Therefore, this technique of including real time update of time-based data for acceleration and speed would facilitate high accuracy and efficiency (Jiang, Abstract).
Regarding claim 7 the combination of Steinhardt and Jiang teaches the limitations of claim 1.
	Steinhardt further teaches wherein the physical quantity is a linear speed of the wheel of the vehicle(Para[0042], wheel speed, Para[0050], “speed along a first axis (i.e. linear speed)). 
Regarding claim 8 the combination of Steinhardt and Jiang teaches the limitations of claim 1.
	Steinhardt further teaches a measurement of the position or of the speed of the vehicle carried out by a satellite geolocation unit; computing, for each instant tgi, a deviation between the measured position or the measured speed acquired at  the instant tgi and, respectively, a position or a speed estimated by the integration module for said instant tgi, without taking into account the measurement of the satellite geolocation unit acquired at this instant tgi; then the correction module correcting, as a function of the deviation computed for the instant tg;, estimated positions and orientations for an instant tk equal or subsequent to the instant tgi, in order to obtain a corrected position and a corrected orientation ( Para [0027], “According to another embodiment, the measured values are at least measured values of an inertial sensor system, measured values of a global satellite sensor system, and/or measured values of an odometry sensor system. This makes the invention particularly suitable for navigation purposes and navigation systems, preferably in motor vehicles. The sensor systems, i.e. the inertial sensor system or satellite navigation system or odometry navigation system, thus determine the position, particularly the position of a motor vehicle, as a physical variable from the measurements. The global satellite navigation system can be a so-called GPS navigation system, for example. The odometry navigation system first determines the speed e.g. using the rolling circumference of the motor vehicle tires, and the position can then be determined by dead reckoning, taking account the steering angle into account. It is particularly useful that the satellite navigation system includes at least two satellite signal receivers. This improves the quality of the satellite signals detected and the accuracy of the satellite navigation system.”).
	Steinhardt is silent with regards to wherein the method comprises:  acquiring, at each instant tgi of a temporally ordered series of instants {0, tgi, tg2, tgi.1, tgi, ... }.
	Jiang teaches wherein the method comprises:  acquiring, at each instant tgi of a temporally ordered series of instants {0, tgi, tg2, tgi.1, tgi, ... } ( Page 508, Page 510 table 1 teaches multiple time options).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time slots as taught by Jiang into the inertial navigation analysis of Steinhardt since the technique of Jiang is applied on inertial navigation analysis. Therefore, this technique of including real time update of time-based data for acceleration and speed would facilitate high accuracy and efficiency (Jiang, Abstract).
 Regarding claim 9 the combination of Steinhardt and Jiang teaches limitations of claim 1.
	Steinhardt further teaches a microprocessor readable information recording medium, wherein said medium comprises instructions that, when executed by the microprocessor,  carry out] the method according to claim 1 ( Para [0030], processor, Para [0040],“ The system has a so-called strapdown algorithm unit 102 in which a so-called strapdown algorithm is executed with which the input data or measured values from the inertial navigation system 101 are converted, inter alia, in position data.).
Regarding claim 10 the combination of Steinhardt and Jiang teaches limitations of claim 1.
	Steinhardt further teaches a location system, configured to be mounted on a vehicle, for determining a position and an orientation of the vehicle, comprising: an inertial navigation unit containing an accelerometer and a gyrometer configured to measure an acceleration and  an angular speed of the vehicle (Para[0027], “ According to another embodiment, the measured values are at least measured values of an inertial sensor system, measured values of a global satellite sensor system, and/or measured values of an odometry sensor system. This makes the invention particularly suitable for navigation purposes and navigation systems, preferably in motor vehicles. The sensor systems, i.e. the inertial sensor system or satellite navigation system or odometry navigation system, thus determine the position, particularly the position of a motor vehicle, as a physical variable from the measurements. The global satellite navigation system can be a so-called GPS navigation system, for example.”)
 an odometer configured to measure an angular speed of a wheel of the vehicle around its axis of rotation at each instant (Para [0042], “The system may also include the odometry navigation system 103 in the form of wheel speed sensors for each wheel of the motor vehicle. For example, this is a four-wheel motor vehicle with four-wheel speed sensors, each of which measuring the speed of their associated wheel and its rolling direction (i.e. axis of rotation). The odometry navigation system 103 farther includes a steering angle sensor element chat detects the steering angle of the motor vehicle.”) 
	Steinhardt is silent with regards to at each instant tk of a temporally ordered series of instants {0, ti, t2, ..., ti1, tk, ...}; to of a temporally ordered series of instants {0, tot, to2, ..., toj.1, toy, ...}, said angular speed measured at the instant to; being an average angular speed of the wheel in an interval [toji, toj], a frequency of the instants toj being less than a frequency of the instants tk, so that several instants ti are interspersed between  immediately consecutive instants toj. and to (Page 508 shows different time instant. At page; and an electronic computer configured to determine the position and the orientation of the vehicle on a basis of the measurements of the accelerometer, of the gyrometer and of the odometer, wherein the electronic computer is configured to execute a method according to claim 1. 
	Jiang teaches at each instant tk of a temporally ordered series of instants {0, ti, t2, ..., ti1, tk, ...}; to of a temporally ordered series of instants {0, tot, to2, ..., toj.1, toy, ...}, said angular speed measured at the instant to; being an average angular speed of the wheel in an interval [toji, toj], a frequency of the instants toj being less than a frequency of the instants tk, so that several instants ti are interspersed between  immediately consecutive instants toj. and to (Page 508 shows different time instant. At page 510, table 1 presents different time option which can present tk and tj) ; and  an electronic computer configured to determine the position and the orientation of the vehicle on  a basis of the measurements of the accelerometer, of the gyrometer and of the odometer, wherein the electronic computer is configured to execute a method according to claim 1 ( Page 507, “ When GPS information is available, the first mode is selected, the data fusion filter (e.g. KF, Hoo filter) estimates the errors of the strapdown calculation which are corrected subsequently, assuring hereby the long-term accuracy of the navigation solution, and accelerator and gyroscope biases will be estimated and corrected. When GPS is lost, the second mode will be selected, in which the assumption is made that the accelerator measurements are dominated the local gravity vector, and the accelerator biases will be estimated and corrected using odometer measurements and the estimation obtained during GPS availability by the filter in the first mode.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time slots as taught by Jiang into the inertial navigation analysis of Steinhardt since the technique of Jiang is applied on inertial navigation analysis. Therefore, this technique of including real time update of time-based data for acceleration and speed would facilitate high accuracy and efficiency (Jiang, Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt  as modified by Jiang as applied for claim 3 above in view of Martin (US 20080129586 A1) (hereinafter referenced as Martin).
Regarding claim 5 the combination of Steinhardt and Jiang teaches the limitations of claim 3.
	The combination is silent with regards to wherein: for several instants tk ranging between the instants toj.1 and toj, the integration module constructs an observation matrix of the instantaneous value of the physical quantity at this instant tk, on a basis of the measurements of the acceleration and of the angular speed acquired at this instant tk, then the estimate of the physical quantity constructed for the instant toj is obtained by executing a computation of the arithmetic mean of the instantaneous values constructed for the instants tk ranging between the instants toj.i and to;  for the instant toj, the correction module:  computes an observation matrix of  a mean value of the physical quantity by computing  and arithmetic mean of the observation matrices of the instantaneous value of  the physical quantity constructed for the instants tk ranging between the instants to>.1 and to; then computes a gain of the Kalman filter on  a basis of  the observation matrix of the mean value of the physical quantity; then  updates the correction coefficients as a function of  the computed gain.  
	Martin teaches wherein: for several instants tk ranging between the instants toj.1 and toj, the integration module constructs an observation matrix of the instantaneous value of the physical quantity at this instant tk, on a basis of the measurements of the acceleration and of the angular speed acquired at this instant tk, then the estimate of the physical quantity constructed for the instant toj is obtained by executing a computation of the arithmetic mean of the instantaneous values (Para[0149]-[0150], arithmetic mean) constructed for the instants tk ranging between the instants toj.i and to;  for the instant toj, the correction module:  computes an observation matrix of  a mean value of the physical quantity by computing  and arithmetic mean of the observation matrices of the instantaneous value of  the physical quantity constructed for the instants tk ranging between the instants to>.1 and to; then  computes a gain of the Kalman filter on  a basis of  the observation matrix of the mean value of the physical quantity; then  updates the correction coefficients as a function of  the computed gain (Para [0020], “ The Kalman filter will in general also comprise: [0021] means for calculating propagation of the covariance matrix of the estimated state vector; [0022] means for calculating registration of the covariance matrix of the estimated state vector; [0023] means for calculating the registration gain on the basis of the propagated covariance matrix and of the observation matrix; [0024] means for applying a correction to the propagated estimated position measurement, on the basis of error correction; [0025] means for applying this error correction to the estimated state vector; [0026] means for calculating this error correction on the basis of the values of the stored estimated state vector.”)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement observation matrix in inertial system as taught by Martin into the inertial navigation analysis of Steinhardt as modified by Jiang since the technique of Martin is applied on inertial navigation analysis. Therefore, this technique of utilizing observation matrix and gain facilitate the precision of positioning and correct measurement (Martin, Para [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt  as modified by Jiang as applied for claim 4 above in view of Gopaul et al. ( DISCRETE EKF WITH PAIRWISE TIME CORRELATED MEASUREMENT NOISE FOR IMAGE-AIDED INERTIAL INTEGRATED NAVIGATION, ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume 11-2, 2014 ISPRS Technical Commission II Symposium, 6- 8 October 2014, Toronto, Canada) (hereinafter is referenced by Gopaul). Gopaul is cited in IDS submitted on 09/08/2021.
Regarding claim 6 the combination of Steinhardt and Jiang teaches the limitations of claim 4.
	The combination is silent with regards to wherein the Kalman filter is an ESKF (Error-State Kalman Filter) filter (
	Gopaul teaches wherein the Kalman filter is an ESKF (Error-State Kalman Filter) filter (Title -EKF and abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement EKF in inertial system as taught by Gopaul into the inertial navigation analysis of Steinhardt as modified by Jiang since the technique of Gopaul is applied on inertial navigation analysis. Therefore, this technique of utilizing EKF would facilitate the efficiency of whole system further .

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Palella et al. (US US-10234292-B2) – This art teaches about measuring orientation with triaxial sensor.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/29/2022